DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/8/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/11/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claims 39 and 46 are rendered moot by the cancellation of the those claims.

b)	The objection of the specification is withdrawn in view of the amendments addressing embedded hyperlinks and/or other form of browser-executable code.

c)	The rejections of claims 33, 36, 37, 38 and 49 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more are withdrawn in view of the amendments requiring treating the subject as claimed as a practical application of the judicial exception.

d)	The rejections of claims 30-33, 35-38, 40 and 48-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments.

e)	The rejections of claim(s) 30, 31, 32, 35, 36, 37, 38, 40, 48 and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Xie (Genomics. 2014. 104:234-241 and Supplementary Data) are withdrawn in view of the amendments to the claims, in particular requiring detecting a mutation in one of the recited regions with high mutation rates.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Drawings
The drawings were received on 8/8/2022.  These drawings are not accepted. The text of Figures 1, 2D, 2E, 2F, 3A, 3C, 4A-D, 4F, 5C, 5F, 5I, 6A, 7E, 8A, 8B, 8C, 8D, 9A-C, 12, 13A-D, 14A-R, 15, 16, 17, 18A-C, 19A-C and 20A-C is pixelated and not suitable for publication because it difficult to read.
The text and formatting of Fig. 2A is representative of acceptable formatting. If possible, it is suggested the figures be submitted without any grayscale and be solely black and white.

Claim Interpretation
The coordinates within the chromosomes listed in the claims are in reference to the human reference genome build GRCh37 (instant specification, p. 14, lines 19-20).

Claim 30 encompasses the use of primers having at least about 85% sequence identify to a sequence selected from the recited sequences. The term “a sequence” is interpreted as referring to one of the full-length nucleotide sequences of one of the recited SEQ ID NOs. Because the primers are described by instant specification in Table 14 as amplifying particular genomic locations, the claims are interpreted as excluding those primers having at least about 85% sequence identify to a recited SEQ ID NO but do not amplify the specified region corresponding to the SEQ ID NO as identified in Table 14. The ordinary artisan in view of the state of the art would be able to identify which primers are encompassed by the present claims.

Claim 35 depends from claim 30 and recites an intended result or property linked to the result of performance of the claimed methods. The method steps of claim 30 are sufficient to achieve the result or property set forth in claim 35. The interpretation is consistent with the Remarks (p. 19).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 30-32, 35, 40, 48, 50 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) a step of “detecting the presence of the mutation in one or more focal regions with high mutation rates” of the chromosomal sites recited in Table 1 or Table 2 or portions or flanking sequences thereof or “determining…whether mutation is present in at least one of the genes…” recited in claim 31.
	The steps broadly encompasses the analysis of sequencing data from a biological sample of the subject. The analysis of at least one region may be performed in a purely mental manner as it encompasses comparing a single nucleotide sequence of less than 30 nucleotides to a reference sequence. 
	The claims further set forth a judicial exception that is the natural phenomenon that occurs between the mutations recited in the claims and gastrointestinal cancer.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The administration of claim 49 is required in all embodiments as the claim 30 requires detecting the presence of the mutation. The condition for administration as set forth in claim 49 is satisfied for all embodiments.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of extracting nucleic acids and contacting the nucleic acid sample with an agent broadly encompass known techniques as described in the instant specification (p. 70).

Reseponse to the traversal of the 101 rejections
	The Remarks argue claim 30 as amended includes steps that are practical applications steps (p. 16-17).
	The arguments have been fully considered and are not persuasive. The claim does not include additional elements sufficient to amount to significantly more than the judicial exception and the judicial exceptions are not integrated into a practical application for the reasons provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33, 35-38, 40, 48, 49, 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for embodiments in which the methods require determining the risk of gastrointestinal cancer in a human subject based on assaying a gastrointestinal, blood, plasma or serum sample and determining a mutation is present in at least one of the recited regions, does not reasonably provide enablement for methods requiring determining the risk of gastrointestinal cancer in a human subject based on assaying the sample and determining a mutation is present in at least one of the flanking region of the recited regions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
While the claims do not explicitly require a step detecting gastrointestinal cancer in a human subject, the rejection addresses embodiments in which such as step is performed.
The claim further encompasses portions or flanking sequences thereof, which extend the breadth of the recited regions. 
Teachings in the Specification and Examples:
The instant specification describes sequence analysis of gastric adenocarcinoma (p. 46, lines 25-28), blood samples (p. 69, lines 5-10) and gastric GC tumors (p. 70, lines 14-16).
There is no indication that the extended regions or flanking regions of the identified sequences also include mutations relevant to the risk of gastrointestinal cancer.
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with detecting gastrointestinal cancer based on detecting a mutation in any flanking sequence of the recited focal regions. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Mutations in the genome are the basis for a vast number of cancers. The mutations occur in the cell types that ultimately define the type of cancer. For example, mutations in the cells of the lung lead to lung cancer or mutations in the cells of the colon lead to colon cancer. While metastasis leads to cancer in tissues that are not the origin of the cancer, those cancer cells remain of the cell type of the tissue from which the cancer originated. Further, mutations are largely tissue specific and while the same gene may be mutated in different types of cancers, the specific mutation may not be the same. See Stephens (The Mutational Spectra of Cancer Genes in TCGA Data”. May 10, 2017. Retrieved on 4/27/2022 from the internet: https://www.cancer.gov/research/key-initiatives/ras/ras-central/blog/2017/cancer-mutation-spectra).
Furthermore, because mutations relevant to the risk of gastrointestinal cancer were found in a particular region the genome, this does not predict that equivalent mutations would also be found in regions surrounding the recited regions.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different mutations in flanking regions being linked to gastrointestinal cancer, would have to be studied to establish that a mutation in one of the flanking sequence of the recited regions in a biological sample may be used to determine a risk of gastrointestinal cancer.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to the traversal of the enablement rejections
	The Remarks argue mutations in the flanking regions have been identified and compared to that within identified hotspots. The Remarks further argue “portions or flanking sequences thereof” does not extend the breadth of the claims. See p. 17-18.
	The arguments have been fully considered but are not persuasive. The instant specification does not identify any mutations or positions within flanking sequences that are linked to gastrointestinal cancer. The instant specification describes mutational hotspots and defines the genomic location of those hotspots. There is no indication that a mutation outside of these hotspots, including those within flanking sequences, are useful in detecting cancer. While mutations were observed, there is no indication that those mutations are linked with gastrointestinal or were observed predominantly in gastrointestinal cancer as opposed to in normal tissues also.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-32, 35-38, 40, 49 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocke (WO 01/42504 A2) in view Umer (Hum Mutat. 2016. 37:904-913; cited on the 9/7/2021 IDS).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 30, Gocke teaches extracting DNA from plasma, serum or whole blood (Example 4, p. 34-37).
Gocke teaches contacting the extracted DNA with an agent for detecting mutations (Example 4, p. 34-37).
Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Gocke does not specifically teach detecting a mutation in one or more of the focal regions.
However, Umer teaches detecting mutations in one or more the focal regions (Table S5). This fact is also acknowledged by the instant specification in Table 9.
It would have been prima facie obvious to the ordinary artisan to have further detected mutations in the focal regions described by Umer because they are known hotspots of mutation. Analyzing these sites further provide a more comprehensive picture of the tumor status of the patient.
It is noted that the modified method of Gocke provides all the elements sufficient to detect gastrointestinal cancer as required by the claims.
Regarding claim 31, Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Regarding claim 32, Gocke does not teach the length of regions as claimed.
However, Umer teaches the size of the regions is less than 50 nucleotides (Table S5).
Regarding claim 35, the claim is rendered obvious because the modified method of Gocke provides all the elements sufficient to achieve the intended result or property.
Regarding claim 36, Gocke teaches extracting DNA from plasma, serum or whole blood (Example 4, p. 34-37).
Gocke teaches contacting the extracted DNA with an agent for detecting mutations (Example 4, p. 34-37).
Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Gocke does not specifically teach detecting a mutation in one or more of the focal regions.
However, Umer teaches detecting mutations in one or more the focal regions (Table S5). This fact is also acknowledged by the instant specification in Table 9.
It would have been prima facie obvious to the ordinary artisan to have further detected mutations in the focal regions described by Umer because they are known hotspots of mutation. Analyzing these sites further provide a more comprehensive picture of the tumor status of the patient.
It is noted that the modified method of Gocke provides all the elements sufficient to detect gastrointestinal cancer as required by the claims.
Furthermore, once detecting the mutations that detect gastrointestinal cancer is accomplished, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient.
Regarding claim 37, Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Regarding claim 38, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient with any of the well-known therapies for treating gastrointestinal cancer.
Regarding claim 40, Gocke teaches the cancer is colorectal cancer (Example 4, p. 34-37).
Regarding claim 49, once detecting the mutations that detect gastrointestinal cancer is accomplished, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient with any of the well-known therapies for treating gastrointestinal cancer.
Regarding claim 50, the claim does not require detecting a mutation in a flanking sequence. The claim is rendered obvious based on the description above.
Regarding claim 51, Gocke teaches the extracted nucleic acid is DNA as noted above.

Claim(s) 30-32, 35-38, 40, 49 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocke (WO 01/42504 A2) in view Katainen (Nature Genetics. 2015. 47(7):818-821 and Online Methods; cited on the 9/7/2021 IDS).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 30, Gocke teaches extracting DNA from plasma, serum or whole blood (Example 4, p. 34-37).
Gocke teaches contacting the extracted DNA with an agent for detecting mutations (Example 4, p. 34-37).
Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Gocke does not specifically teach detecting a mutation in one or more of the focal regions.
However, Katainen teaches detecting mutations in one or more the focal regions (Table S4). This fact is also acknowledged by the instant specification in Table 9.
It would have been prima facie obvious to the ordinary artisan to have further detected mutations in the focal regions described by Katainen because they are known hotspots of mutation. Analyzing these sites further provide a more comprehensive picture of the tumor status of the patient.
It is noted that the modified method of Gocke provides all the elements sufficient to detect gastrointestinal cancer as required by the claims.
Regarding claim 31, Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Regarding claim 32, Gocke teaches the size of the regions is less than 50 nucleotides (Example 4, p. 34-37).
Regarding claim 35, the claim is rendered obvious because the modified method of Gocke provides all the elements sufficient to achieve the intended result or property.
Regarding claim 36, Gocke teaches extracting DNA from plasma, serum or whole blood (Example 4, p. 34-37).
Gocke teaches contacting the extracted DNA with an agent for detecting mutations (Example 4, p. 34-37).
Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Gocke does not specifically teach detecting a mutation in one or more of the focal regions.
However, Katainen teaches detecting mutations in one or more the focal regions (Table S4). This fact is also acknowledged by the instant specification in Table 9.
It would have been prima facie obvious to the ordinary artisan to have further detected mutations in the focal regions described by Katainen because they are known hotspots of mutation. Analyzing these sites further provide a more comprehensive picture of the tumor status of the patient.
It is noted that the modified method of Gocke provides all the elements sufficient to detect gastrointestinal cancer as required by the claims.
Furthermore, once detecting the mutations that detect gastrointestinal cancer is accomplished, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient.
Regarding claim 37, Gocke teaches detecting a mutation in the extracted DNA in APC, P53 and K-ras (Example 4, p. 34-37).
Regarding claim 38, once detecting the mutations that detect gastrointestinal cancer is accomplished, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient with any of the well-known therapies for treating gastrointestinal cancer.
Regarding claim 40, Gocke teaches the cancer is colorectal cancer (Example 4, p. 34-37).
Regarding claim 49, once detecting the mutations that detect gastrointestinal cancer is accomplished, it would have been prima facie obvious to treat the gastrointestinal cancer of the patient with any of the well-known therapies for treating gastrointestinal cancer.
Regarding claim 50, the claim does not require detecting a mutation in a flanking sequence. The claim is rendered obvious based on the description above.
Regarding claim 51, Gocke teaches the extracted nucleic acid is DNA as noted above.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocke (WO 01/42504 A2) in view Umer (Hum Mutat. 2016. 37:904-913; cited on the 9/7/2021 IDS) as applied to claim 30, and in further view of Wang (Nature Genetics. 2014. 46:573-582 and Supporting Information).
Regarding claim 48, Umer teaches the samples were known samples from “Wang et al”. 
Wang teaches samples were derived from gastrectomy specimens from Queen Mary Hospital, The University of Hong Kong (p. 11, Online Methods), demonstrating the subjects were Asian.
It would have been prima facie obvious the samples of Umer are Asian subjects.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634